DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16-20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0067900 to Mills et al. (hereinafter “Mills”).
Regarding claim 14, Mills teaches an optical fiber ribbon (20, 22, 24, 26), comprising: a plurality of optical fibers (21) arranged in a row having a first width (Figs. 3-6), wherein the plurality of optical fibers comprises a first indicator fiber (either rightmost or leftmost fiber 21 of the ribbon 20, 22, 24, 26) provided at a first edge of the row, a second indicator fiber (the other of the rightmost or leftmost fiber 21)  provided at a second edge of the row, and at least a first interior fiber (any other fiber 21 between the rightmost and leftmost fibers 21) disposed in the row between the first indicator fiber and the second indicator fiber and wherein the first indicator fiber has a first fiber jacket having a different color than a second fiber jacket of the second 
Regarding claim 16, Mills teaches that the first color layer further comprises an opacifier (33).  
Regarding claim 17, Mills teaches that the primary matrix and the secondary matrix do not contain an opacifier or a colorant (Fig. 6).  
Regarding claim 18, Mills teaches a method of preparing an optical fiber ribbon (20, 22, 24, 26), comprising the steps of: arranging a plurality of optical fibers (21) in a row, the plurality of optical fibers comprising a first indicator fiber (either rightmost or leftmost fiber 21 of the ribbon 20, 22, 24, 26) at a first end of the row, a second indicator fiber (the other of the rightmost or leftmost fiber 21) at a second end of the row, and at least one interior fiber (any other fiber 21 between the rightmost and leftmost fibers 21) disposed in the row between the first indicator fiber and the second indicator fiber; coating, in a first applicator, the at least one interior fiber with an opacifying layer (33) comprising a first base resin and an opacifier (Fig. 6; par. [0022]); applying a primary matrix (39) around the plurality of optical fibers in the first applicator during the step of coating; printing information (34) including characteristics of the optical fiber ribbon onto the primary matrix; and apply a secondary matrix (38) around the primary matrix in a 
Regarding claim 19, Mills teaches that the secondary matrix comprises a colorant (36).  
Regarding claim 20, Mills teaches a step of coating the primary matrix with a color layer comprising a second base resin and a colorant in the second applicator during the step of applying the secondary matrix (Fig. 6; par. [0022]). 
Regarding claim 23, Mills teaches a method of preparing an optical fiber ribbon (20, 22, 24, 26), comprising the steps of: arranging a plurality of optical fibers (21) in a row, the plurality of optical fibers comprising a first indicator fiber (either rightmost or leftmost fiber 21 of the ribbon 20, 22, 24, 26) at a first end of the row, a second indicator fiber (the other of the rightmost or leftmost fiber 21) at a second end of the row, and at least a first interior fiber (any other fiber 21 between the rightmost and leftmost fibers 21) disposed in the row between the first indicator fiber and the second indicator fiber; coating, in a first applicator, the first interior fiber with a first color layer (36) comprising a first base resin and a first colorant (Fig. 6; par. [0022]); applying a primary matrix (39) around the plurality of optical fibers in the first applicator during the step of coating; printing information (34) regarding characteristics of the optical fiber ribbon onto the primary matrix; and applying a secondary matrix (38) around the primary matrix in a second applicator such that the printed information is disposed between the primary matrix and the secondary matrix (Figs. 4, 5, 7).  
Regarding claim 24, Mills teaches that the first color layer further comprises an opacifier (33).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of US 2003/0223714 to Conrad et al. (hereinafter “Conrad”).
Regarding claim 1, Mills teaches an optical fiber ribbon (20, 22, 24, 26), comprising: a plurality of optical fibers (21) arranged in a row having a first width (Figs. 3-6), wherein a first indicator fiber (either rightmost or leftmost fiber 21 of the ribbon 20, 22, 24, 26) is provided at a first edge of the row and a second indicator fiber (the other of the rightmost or leftmost fiber 21)  is provided at a second edge of the row and wherein the first indicator fiber has a first fiber jacket having a different color than a second fiber jacket of the second indicator fiber (par. [0021]); a primary matrix (39) into which the plurality of optical fibers is embedded, the primary matrix having an outer surface (Fig. 5); an opacifying layer (33) having a second width and comprising a first base resin and an opacifier (par. [0024]); a color layer (36), distinct from the 
Mills does not teach that the first width is greater than at least one of the second width or the third width such that the first indicator fiber and the second indicator fiber each extend widthwise past at least one of the opacifying layer or the color layer. Conrad teaches a first width (Ta, Tc) that is greater than at least one of a second width or a third width (Tb) such that a first indicator fiber and a second indicator fiber each extend widthwise past at least one of a opacifying layer or a color layer (Fig. 2; par. [0030]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the ribbon of Mills such that the first width is greater than at least one of the second width or the third width, as taught by Conrad. The motivation would have been to allow for separation of the ribbon without damaging the optical fibers (par. [0005]).
Regarding claim 2, Mills teaches that the color layer is a secondary matrix that surrounds the primary matrix (Fig. 6).  
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Conrad as applied to claims 1 and 2 above, and further in view of US 2018/0039035 to Chiasson et al. (hereinafter “Chiasson”).
Regarding claims 6 and 8, Mills teaches that the plurality of optical fibers comprises at least one interior fiber disposed in the row between the first indicator fiber and the second indicator fiber (any fiber 21 between the rightmost and leftmost fibers 21). Mills does not teach that the opacifying layer is coated onto the at least one interior fiber such that the opacifying layer is embedded in the primary matrix. Chiasson teaches an opacifying layer coated onto at least one interior fiber such that the opacifying layer is embedded in the primary matrix (Fig. 3A; pars. [0033], [0041]). It would have been 
Regarding claim 7, Chiasson teaches that the opacifying layer has an average thickness of from 5 pm to 50 pm (par. [0045]).  
Regarding claim 9, Mills teaches a secondary matrix (38) surrounding the primary matrix, wherein the color layer is contained in the secondary matrix, and wherein the  color layer is at least partially in contact with the outer surface of the primary matrix (Figs. 4, 5, 7).  
Regarding claim 10, Conrad teaches that the first width (Ta, Tc) of the row of the plurality of optical fibers is greater than both of the second width of the opacifying layer and the third width of the color layer (Tb; Fig. 2; par. [0030]).  
Allowable Subject Matter
Claims 3-5, 11-13, 15, 21, 22, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-5, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the opacifying layer is contained in the secondary matrix and is at least partially in contact with the outer surface of the primary matrix.  
Regarding claims 11-13, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the color layer is coated over the opacifying layer such that both of the color layer and the opacifying layer are embedded in the primary matrix.
Regarding claim 15, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first color layer defines the first continuous coating over at least the first interior fiber and the second interior fiber but not over the third interior fiber; and that the second color layer defines a second continuous coating over at least the second interior fiber and the third interior fiber but not over the first interior fiber.
Regarding claims 21 and 22, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious the step of coating the opacifying layer with a color layer in the first applicator during the steps of coating with the opacifying layer and applying the primary matrix.
Regarding claim 25, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first color layer is applied in the first applicator to the first interior fiber and to the second interior fiber but not to the third interior fiber; and that the method further comprises the step of coating, in the first applicator, the second interior fiber and the third interior fiber but not the first interior fiber with a second color layer comprising a second base resin and a second colorant, the second colorant being different from the first colorant.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883